SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of February, 2015 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . BRASKEM S.A. C.N.P.J No. 42.150.391/0001-70 - NIRE 29300006939 MINUTES OF THE BOARD OF DIRECTORS’ MEETING HELD ON FEBRUARY 11, 2015 On February 11, 2015, at 12 p.m., at the Company’s offices located at Rua Lemos de Monteiro, 120, 15º andar, São Paulo/SP, CEP 05501-050, a Meeting of the Board of Directors of BRASKEM S.A . was held, with the presence of the undersigned Board Members, pursuant to the signatures affixed at the end of these minutes. Board Members José Carlos Cosenza, José Alcides Santoro Martins, and Almir Guilherme Barbassa were absent due to the resignation letters presented to and received by the Company on February 6, 2015, with the first two being replaced by their respective alternates, pursuant to article 23 of the Company’s Bylaws, and the third one being replaced by Board Member Patrick Horbach Fairon, pursuant to the representation letter granted in accordance with article 24, pararaph 2 of the Company’s Bylaws. The Chief Executive Officer, Carlos Fadigas de Souza Filho, Officers Decio Oddone, Gustavo Valverde, Mario Augusto da Silva, Luciano Guidolin, Marcelo Cerqueira, and Messrs. Marcelo Arantes, Marcelo Lyra, Guilherme Furtado, and Aluizio da Rocha Coelho Neto, member of the Company’s Fiscal Board, were also present. The Chairman of the Board of Directors, Mr. Marcelo Bahia Odebrecht, presided over the meeting, and Mrs. Marcella Menezes Fagundes acted as secretary. AGENDA: I) Subjects for deliberation : 1) MANAGEMENT REPORT, FINANCIAL STATEMENTS AND ALLOCATION OF RESULTS REGARDING THE FINANCIAL YEAR OF 2014: a) after presentation made by the Chief Executive Officer on the company’s performance in the year of 2014, which was preceded by due analisys and comments of the board members representing the Finance and Investment Committee, as well as by the unanimously favorable opinion issued by the Company’s Fiscal Board, the following matters were approved : (i) the favorable statement by this Board as per the approval by the Annual General Meeting to the Management Report and the Financial Statements for the financial year ended on December 31, 2014, and the proposal of allocation of the Company’s results, including the distribution of dividends; (ii) the capital budget; and (iii) the technical feasibility study that allows the realization of the Company’s deferred tax asset, pursuant to CVM Ruling No. 371/02; (b) the calling of a General Meeting to resolve on the issues referred to in items a(i) and (ii) above, as well as on the election of the Fiscal Board members, setting of the annual compensation of the Management and the Fiscal Board, and other issues incumbent thereon, to be disclosed pursuant to publication of the respective call notice under the law was authorized . After due analysis of the Proposals for Deliberation ("PDs") , copies and related documentation of which were previously sent to the Board of Directors and will remain duly filed in the Company’s office, as provided for in its Internal Regulations, the following deliberations were unanimously approved by the attendees according to the terms and conditions set out in the respective PDs: a) PD.CA-BAK-01/2015 – Creation of Guarantee for the Taking out of a Loan with BNDES, with third priority, on the Company’s industrial unit located in the city of Maceió/AL, described and characterized in record No. 6807, entered in book 2 of the 2 nd Real Estate Registry Sede-Fábrica: Camaçari/BA - Rua Eteno, 1561, Polo Petroquímico de Camaçari - CEP 42810-000 - Tel.(71) 3413-1000 Escritórios: Salvador/BA - Avenida Antônio Carlos Magalhães, 3.244, 21º andar, Caminho das Árvores, CEP: 41.820-000 – Tel. (71) 3504-7932 São Paulo/SP – Rua Lemos de Monteiro, 120, 22º ANDAR, São Paulo, SP, CEP. 05501-050 – Tel. (11) 3576-9000 – Fax (11) 3023-0892 BRASKEM S.A. C.N.P.J No. 42.150.391/0001-70 - NIRE 29300006939 MINUTES OF THE BOARD OF DIRECTORS’ MEETING HELD ON FEBRUARY 11, 2015 Office of the City of Maceió/AL; b) PD.CA-BAK-02/2015 – Amendment to the Caustic Soda Supply Agreement entered into with Petrobras ; and c) PD.CA-BAK-03/2015 – New Program for the Repurchase of the Company’s Shares . II) Subjects for Acknowledgement : Presentations/reports were made by the respective individuals responsible for the following matters: update on Power, update on the Raw Material Agreements, update on social security plans. III) Subjects of Interest to the Company : Nothing to register. IV) Adjournment : As there were no further subjects to be discussed, these minutes were drawn up, which, after read, discussed and found to be in order, are signed by all the attending Board Members, by the Chairman and by the Secretary of the Meeting. São Paulo, February 11, 2015. Signatures: Marcelo Bahia Odebrecht – Chairman; Marcella Menezes Fagundes – Secretary; Antonio Aparecida Oliveira; Alfredo Lisboa Ribeiro Tellechea; Álvaro Fernandes da Cunha Filho; Gustavo Tardin Barbosa (by Patrick Horbach Fairon); Marcela Aparecida Drehmer Andrade; Mauricio Roberto de Carvalho Ferro; Patrick Horbach Fairon; and Roberto Zurli Machado. The above matches the original recorded in the proper book. Marcella Menezes Fagundes Secretary Sede-Fábrica: Camaçari/BA - Rua Eteno, 1561, Polo Petroquímico de Camaçari - CEP 42810-000 - Tel.(71) 3413-1000 Escritórios: Salvador/BA - Avenida Antônio Carlos Magalhães, 3.244, 21º andar, Caminho das Árvores, CEP: 41.820-000 – Tel. (71) 3504-7932 São Paulo/SP – Rua Lemos de Monteiro, 120, 22º ANDAR, São Paulo, SP, CEP. 05501-050 – Tel. (11) 3576-9000 – Fax (11) 3023-0892 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: February 12, 2015 BRASKEM S.A. By: /s/Mário Augusto da Silva Name: Mário Augusto da Silva Title: Chief Financial Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
